Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 1 of 8 PageID 88




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  YARA VALLEJOS,

         Plaintiff,

  v.                                                       Case No. 8:19-cv-429-T-36CPT

  CDL CHILDCARE INC.
  and CHAD D. LOCICERO,

        Defendants.
  ________________________/

                          REPORT AND RECOMMENDATION

         This cause is before me on referral for consideration of the parties’ Joint

  Stipulation and Motion to Approve Revised Settlement and for Dismissal With Prejudice. (Doc.

  25). The parties initially submitted a settlement agreement for the Court’s approval

  on March 29, 2019. (Doc. 16). Following a May 9, 2019, hearing on the matter (Doc.

  23), however, the parties filed the instant motion on May 13, 2019, along with a revised

  settlement agreement. (Doc. 25). For the reasons discussed below, I respectfully

  recommend that the parties’ motion be granted and that the case be dismissed with

  prejudice.

                                               I.

         Plaintiff Yara Vallejos initiated this action against her former employers,

  Defendant CDL Childcare, Inc., and its owner/operator, Defendant Chad D.

  Locicero, seeking to recover, inter alia, unpaid overtime wages under the Fair Labor
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 2 of 8 PageID 89




  Standards Act (FLSA), 29 U.S.C. § 201, et seq. (Doc. 1). Vallejos alleges in her

  complaint that, while employed by the Defendants as an hourly non-exempt

  employee, she was required to work more than forty hours per week but was not paid

  the required rate of one and one-half times her regular pay for those overtime hours.

  Id. at 4. In particular, Vallejos asserts that, although she routinely worked twelve hours

  per day, five days a week, the Defendants paid her for only forty hours of work per

  week. Id. She further claims that the Defendants opted to provide her with childcare

  at a reduced rate in lieu of paying her overtime compensation, but that the amount

  they owed her exceeded the value of this benefit. Id. at 5.

         Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

  1982), the parties now seek the Court’s approval of the revised settlement agreement,

  which they advise resolves Vallejos’s FLSA claim. Under the terms of that agreement,

  the Defendants are to pay Vallejos $1,950 in unpaid overtime wages, an equal amount

  in liquidated damages, and an additional $100. (Doc. 25 at 8). The Defendants further

  agree that, should any prospective employers contact them with respect to Vallejos’s

  tenure at CDL Childcare, they will provide only the fact and dates of her employment.

  Id. at 13. For her part, Vallejos agrees to release the Defendants from all claims she

  may have against them under the FLSA and Florida law for unpaid wages, minimum

  wage, overtime, and liquidated damages, and to waive any rights to reinstatement or

  to seek other employment with the Defendants. Id. at 9, 13. In addition, the parties

  agree that the Defendants shall pay Plaintiff’s counsel $2,500 in attorney’s fees and

  costs. Id. at 8.

                                              2
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 3 of 8 PageID 90




                                             II.

          Congress enacted the FLSA to protect employees from “inequalities in

  bargaining power between employers and employees.” Lynn’s Food, 679 F.2d at 1352.

  To further this Congressional purpose, the Supreme Court has placed “limits on the

  ability of private parties to settle FLSA lawsuits.” Nall v. Mal-Motels, Inc., 723 F.3d

  1304, 1307 (11th Cir. 2013) (citing Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 704-

  05 (1945)).

          In FLSA actions brought directly by current and former employees for unpaid

  wages, district courts must scrutinize the settlement “for fairness” before dismissing an

  action. Id. at 1306-07. Specifically, the court must determine that the settlement is a

  “fair and reasonable res[o]lution of a bona fide dispute over FLSA provisions.” Lynn’s

  Food, 679 F.2d at 1355.

          District courts are afforded discretion in deciding whether to approve FLSA

  settlements. Rodrigues v. CNP of Sanctuary, LLC, 523 F. App’x 628, 629 (11th Cir.

  2013). 1 If the court finds that such a settlement reflects a fair and reasonable

  compromise of the issues in dispute, it may approve the settlement “in order to

  promote the policy of encouraging settlement in litigation.” Lynn’s Food, 679 F.2d at

  1354.

          In this case, based upon my review of the aforementioned filings and the

  parties’ representations at the May 9 hearing, I find that their proposed settlement



  1
   Unpublished opinions are not considered binding precedent but may be cited as persuasive
  authority. 11th Cir. R. 36-2.
                                             3
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 4 of 8 PageID 91




  constitutes a fair and reasonable resolution of Vallejos’s FLSA unpaid wage claim

  under the governing precedent. See, e.g., Dees v. Hydradry, 706 F. Supp. 2d 1227 (M.D.

  Fla. 2010); Moreno v. Regions Bank, 729 F. Supp. 2d 1346 (M.D. Fla. 2010). A number

  of factors weigh in favor of this conclusion.

         It is apparent at the outset that the settlement reflects a resolution of a bona-

  fide dispute under the FLSA, insofar as it resolves the parties’ evident disagreement as

  to whether (1) the Defendants are an enterprise subject to the FLSA; (2) Vallejos is

  individually covered by and not exempt from the FLSA; (3) Vallejos was compensated

  for all hours worked; and (4) and liquidated damages are available in this case. (Doc.

  25 at 1, 4) ; Dees, 706 F. Supp. 2d at 1241. In light of these disputed issues of law and

  fact, and to avoid the expense and uncertainty of further litigation, the parties have

  agreed to settle the matter under terms they assert are fair and equitable, as well as in

  their best interests. Id. As decisions issued in this District have recognized in this

  regard, an FLSA settlement “will, almost by definition, be reasonable” where, as here,

  “the parties are represented by competent counsel in an adversary context.” Dees, 706

  F. Supp. 2d at 1241 (quoting Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1227

  (M.D. Fla. 2009)).

         The fact that the parties’ revised settlement agreement includes a release

  provision does not alter my analysis. (Doc. 25 at 9). By my reading, this provision is

  not the type of general or pervasive release that courts have found to be anathema to

  the FLSA. Moreno, 729 F. Supp. 2d at 1350-52. Such general or pervasive releases are

  frequently viewed as “‘side deal[s]’ in which the employer extracts a gratuitous

                                             4
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 5 of 8 PageID 92




  (although usually valueless) release of all claims in exchange for money

  unconditionally owed to the employee.” Id. at 1351 (quoting Dees, 706 F. Supp. 2d at

  1238-42) (emphasis added)). Because they “confer[] an uncompensated, unevaluated,

  and unfair benefit on the employer,” general releases have often been considered per se

  unreasonable. Id. at 1351-52.

         The release provision here is sufficiently narrow to withstand judicial scrutiny.

  Unlike the “pervasive and unbounded” release at issue in Moreno, which called for the

  plaintiff’s “release of a dizzying array of claims, known and unknown, against the

  defendant,” id. at 1350-53, Vallejos is not required to relinquish her right to pursue

  unknown claims unrelated to her unpaid wage and hour claims. Rather, the release is

  limited to claims she may have arising under the FLSA or Florida law concerning

  compensation for her employment with the Defendants. (Doc. 25 at 9).

         As such, it does not undermine the fairness or reasonableness of the settlement

  agreement. See, e.g., Mallon v. Safna, Inc., 2019 WL 2124930, at *4 (M.D. Fla. Apr. 25,

  2019), report & recommendation adopted, 2019 WL 2121078 (M.D. Fla. May 15, 2019)

  (striking general release of all Florida law claims from agreement such that under

  remaining language plaintiff agreed to release defendant from only FLSA and Florida

  minimum wage and overtime law claims); Dumas v. 1 Able Realty, LLC, 2018 WL

  1791534, at *3 (M.D. Fla. Apr. 12, 2018), report & recommendation adopted, 2018 WL

  1791535 (Apr. 16, 2018) (approving FLSA release that did not require plaintiff to

  release all claims, but only those asserted in complaint related to plaintiff’s

  employment with defendant); Cooper v. Garda CL Se., Inc., 2015 WL 9244682, at *1

                                             5
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 6 of 8 PageID 93




  (M.D. Fla. Dec. 18, 2015) (finding reasonable a release of all claims existing prior to

  the execution of the settlement agreement that relate to the payment of wages and/or

  overtime for all hours worked, including, but not limited to, claims arising under the

  FLSA, the Florida Constitution, and the Florida Minimum Wage Act); but see Colon v.

  Garda CL Se., Inc., 2015 U.S. Dist. LEXIS 94775, at *3 n.1 (M.D. Fla. July 21, 2015)

  (finding release of wage claims under the Florida Minimum Wage Act and the Florida

  Constitution to be unreasonable when complaint raised only overtime compensation

  claim under the FLSA).

         On the matter of attorney’s fees, the FLSA requires the court to review the

  reasonableness of the proposed fee amount “to assure both that counsel is

  compensated adequately and that no conflict of interest taints the amount the wronged

  employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349,

  351 (11th Cir. 2009). Here, the parties represent that the agreed-upon payment of

  $2,500 in attorney’s fees and costs was negotiated separately from Vallejos’s recovery

  and without regard to the settlement amount for her alleged overtime and liquidated

  damages. (Doc. 25 at 4). These representations are sufficient. See Bonetti, 715 F. Supp.

  2d 1228 (M.D. Fla. 2009) (providing that reasonableness may be demonstrated by

  representing that the parties agreed to plaintiff’s attorney fees separately and without

  regard to the amount paid to settle plaintiff’s FLSA claim). As a result, I find that the

  provision for attorney’s fees and costs does not undermine the fairness or

  reasonableness of the settlement agreement.



                                             6
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 7 of 8 PageID 94




                                                 III.
         For the reasons set forth above, I find that the settlement agreement is a fair

  and reasonable resolution of the parties’ bona fide disputes regarding Vallejos’s FLSA

  claim. See Lynn’s Food, 679 F.2d at 1353-55.

         Accordingly, I hereby recommend that the Court:

         1)         grant the parties’ Joint Stipulation and Motion to Approve Revised Settlement

  and for Dismissal With Prejudice (Doc. 25);

         2)         approve the parties’ revised Settlement Agreement, id. at 7-16;

         3)         dismiss this action with prejudice; and

         4)         direct the Clerk to terminate any pending motions and deadlines and to

  close the case.

                                   Respectfully submitted this 24th day of May 2019.




                                     NOTICE TO PARTIES

         A party has fourteen (14) days from this date to file written objections to the

  Report and Recommendation’s factual findings and legal conclusions. A party’s

  failure to file written objections waives that party’s right to challenge on appeal any

  unobjected-to factual finding(s) or legal conclusion(s) the District Judge adopts from

  the Report and Recommendation. See 11th Cir. R. 3-1; 28 U.S.C. § 636(b)(1).

                                                  7
Case 8:19-cv-00429-CEH-CPT Document 26 Filed 05/24/19 Page 8 of 8 PageID 95




  Copies furnished to:
  Honorable Charlene Edwards Honeywell, United States District Judge
  Counsel of record




                                         8
